HARDING, J.,
concurring in part, dissenting in part.
I concur in part and dissent in part for the reasons stated in my concurring in part and dissenting in part decision in Brown v. State, 719 So.2d 882 (Fla.1998). I agree with the procedure adopted by the majority. However, as I stated in Brown, this change in procedure should be applied prospectively. See Armstrong v. State, 642 So.2d 730, 738 (Fla.1994). The trial in Lane’s case was held prior to our decision in Brown, and, therefore, the new procedure should not apply.
WELLS, C.J., concurs.